DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/18/2022 has been entered. Claims 1,2,9,20,21 and 25 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-30 are still pending in this application, with claims 1,9,20 and 25 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure paragraph [0090], line 15, the phrase “32 or 64 four SSBs” should be corrected to ---32 or 64 SSBs---
	Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1,2,9,20,21 and 25 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-4,6,8-10,16-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2021/0051672 Al, hereinafter referred to as “Rastegardoost”) in view of XIONG et al. (US 2022/0104268 Al, hereinafter referred to as “Xiong”).

	Regarding claims 1,9,20 and 25, Rastegardoost discloses  methods for wireless communication at a user equipment (UE) (Rastegardoost Fig.12B The Wireless device (i.e. UE)) and a base station (Rastegardoost Fig.12B The base station), comprising: receiving, from a base station, a configuration of random access resources indicating a quantity of a plurality of random access preambles, a quantity of a plurality of synchronization signal blocks per random access occasion, and a quantity of random access preambles per synchronization signal block (Rastegardoost Para[0234-0236] The base stations sends and the UE receives a message with random access parameters. The total number of preambles per RO, the number of SSBs per RO and the number preambles per SSB is provided via the message),; selecting a random access preamble of the plurality of random access preambles based at least in part on the received configuration (Rastegardoost Para[0234-0236] The UE selects a random access resource (i.e. preamble) using the configuration received); and transmitting the selected random access preamble to the base station in the random access occasion (Rastegardoost Para[0234-0236] The UE uses random access resource for the random access procedure, see Para[0231])).
Rastegardoost does not explicitly disclose wherein: the received configuration indicates that each random access preamble of the plurality of random access preambles is available for selection for each synchronization signal block of a plurality of synchronization signal blocks transmitted by the base station.
	However, Xiong from the same field of invention discloses wherein: the received configuration indicates that each random access preamble of the plurality of random access preambles is available for selection for each synchronization signal block of a plurality of synchronization signal blocks transmitted by the base station (Xiong Fig.2 Ref:S201 Para[0055-56,0111-114] The multiple SSBs are mapped to an RO. The invalid preambles are available for selection (i.e. shared) for each SSB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost to have the feature of “wherein: the received configuration indicates that each random access preamble of the plurality of random access preambles is available for selection for each synchronization signal block of a plurality of synchronization signal blocks transmitted by the base station” as taught by Xiong. The suggestion/motivation would have been to address conflict with the uplink and downlink configurations and valid random access resources (Xiong Para[0018]).
Rastegardoost in view of Xiong does not explicitly disclose each synchronization signal block of the plurality of synchronization signal blocks transmitted by the base station being associated with a respective beam for reception of the synchronization signal block, the respective beam being associated with a direction for random access preamble communications.


However, Mundarath from the same field of invention discloses each synchronization signal block of the plurality of synchronization signal blocks transmitted by the base station being associated with a respective beam for reception of the synchronization signal block (Mundarath Fig.9 Para[0022,0028-0032] The UE receives SSBs and determines a respective best beam and direction), the respective beam being associated with a direction for random access preamble communications (Mundarath Fig.9 Para[0022,0028-0032] The UE performs RACH procedure using optimum beam direction where a preamble is mapped to a specific DL beam).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost and Xiong to have the feature of “each synchronization signal block of the plurality of synchronization signal blocks transmitted by the base station being associated with a respective beam for reception of the synchronization signal block, the respective beam being associated with a direction for random access preamble communications” as taught by Mundarath. The suggestion/motivation would have been to reduce acquisition latencies and communication overhead (Mundarath Para[0024]).

	Specifically for claims 21 and 25, Rastegardoost discloses a base station and a UE that includes a processor (Rastegardoost Fig.15B Ref:1531 Para[0212] A processor) and a memory (Rastegardoost Fig.15B Ref:1535 Para[0212] A memory).
Regarding claims 2 and 21, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Xiong further discloses receiving a synchronization signal block from the base station, wherein the selected random access preamble is associated with the received synchronization signal block and with each other synchronization signal block of the plurality of synchronization signal blocks transmitted by the base station (Xiong Para[0111-114,0131] The shared invalid preamble is associated with each SSB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost and Mundarath to have the feature of “receiving a synchronization signal block from the base station, wherein the selected random access preamble is associated with the received synchronization signal block and with each other synchronization signal block of the plurality of synchronization signal blocks transmitted by the base station” as taught by Xiong. The suggestion/motivation would have been to address conflict with the uplink and downlink configurations and valid random access resources (Xiong Para[0018]).
Regarding claims 3,16 and 22, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost further discloses wherein the received configuration is a random access configuration common to a cell of the base station (Rastegardoost Para[0234] The common configuration for PRACH resource set is received via RRC signalling).
Regarding claims 4,17 and 23, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost further discloses wherein receiving the configuration comprises: receiving the configuration via radio resource control signaling from the base station (Rastegardoost Para[0234] The common configuration is received via dedicated signalling and RRC message is used).
Regarding claims 6 and 19, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Mundarath further discloses wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is sixty four (Mundarath Para[0071] The 64 SSBs transmissions are send in one SSB burst (i.e. occasion)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost and Xiong to have the feature of “wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is sixty four” as taught by Mundarath. The suggestion/motivation would have been to reduce acquisition latencies and communication overhead (Mundarath Para[0024]).

Regarding claims 8 and 24, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost further discloses receiving, from the base station based at least in part on the received synchronization signal block, a random access response message in response to transmitting the selected random access preamble (Rastegardoost Fig.13A Para[0170] The WTRU receives RAR which corresponds to the preamble transmitted).
Regarding claims 10 and 26, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Mundarath further discloses monitoring concurrently, during the random access occasion, for the plurality of random access preambles using a plurality of receive beams corresponding to the plurality of synchronization signal blocks, wherein one or more receive beams correspond to one synchronization signal block of the plurality of synchronization signal blocks (Mundarath Para[0066] The base station searches on each UL PRACH opportunity (i.e. occasion) for rach preambles).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost and Xiong to have the feature of “monitoring concurrently, during the random access occasion, for the plurality of random access preambles using a plurality of receive beams corresponding to the plurality of synchronization signal blocks, wherein one or more receive beams correspond to one synchronization signal block of the plurality of synchronization signal blocks” as taught by Mundarath. The suggestion/motivation would have been to reduce acquisition latencies and communication overhead (Mundarath Para[0024]).



Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Xiong, Mundarath and further in view of Park (WO-2021221381A1, hereinafter “Park”).	



Regarding claims 5 and 18, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost in view of Xiong and Mundarath does not explicitly disclose wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is thirty two.
However, Park from a similar field of invention discloses wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is thirty two (Park Page:6 Lines:33-55 The number of SSBs per RO can be set to 32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong and Mundarath to have the feature of “wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is thirty two” as taught by Park. The suggestion/motivation would have been to support reduced capability devices (Park Page:2 Line:7).



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Xiong, Mundarath and further in view of Wang (WO-2021088692Al, hereinafter “Wang”).	

Regarding claims 7 and 15, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost in view of Xiong and Mundarath does not explicitly disclose wherein a product of the quantity of the plurality of synchronization signal blocks per random access occasion and the quantity of random access preambles per synchronization signal block is greater than sixty four.
However, Wang from a similar field of invention discloses wherein a product of the quantity of the plurality of synchronization signal blocks per random access occasion and the quantity of random access preambles per synchronization signal block is greater than sixty four (Wang Page:8 Lines:18-23 The number of SSBs per RO can be 839 * 64. The number of preambles per SSB can be 1 or more so the product of SSBs per RO and number of preambles per RO is greater than 64, see Page:7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong and Mundarath to have the feature of “wherein a product of the quantity of the plurality of synchronization signal blocks per random access occasion and the quantity of random access preambles per synchronization signal block is greater than sixty four” as taught by Wang. The suggestion/motivation would have been to increase the correlation period between SSB and RO for better user performance (Wang Page:3 Lines:29-30).





Claims 11-13 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Xiong, Mundarath and further in view of Liang (NORA for 5G hereinafter “Liang”) and further in view of Jiang (WO-2018058574Al, hereinafter “Jiang”).	

Regarding claims 11 and 27, Rastegardoost in view of Xiong and Mundarath discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost in view of Xiong and Mundarath does not explicitly disclose receiving, from a second UE in the random access occasion and on a second receive beam corresponding to a second synchronization signal block of the plurality of synchronization signal blocks, the random access preamble that was also received from the UE in the random access occasion, wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam, or the second synchronization signal block is different from the first synchronization block.


However, Liang from a similar field of invention discloses receiving, from a second UE in the random access occasion and on a second receive beam corresponding to a second synchronization signal block of the plurality of synchronization signal blocks, the random access preamble that was also received from the UE in the random access occasion (Liang Page:3-4 Section:B,1 The base station receives and differentiates the PRACH transmission from the two UEs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong and Mundarath to have the feature of “receiving, from a second UE in the random access occasion and on a second receive beam corresponding to a second synchronization signal block of the plurality of 4 synchronization signal blocks, the random access preamble that was also received from the UE in the random access occasion” as taught by Liang. The suggestion/motivation would have been to alleviate the access congestion (Liang Abstract).

Rastegardoost in view of Xiong, Mundarath and Liang does not explicitly disclose wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam, or the second synchronization signal block is different from the first synchronization block.
However, Jiang from a similar field of invention discloses wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam (Jiang Page:6 Lines:41-43 The best DL beams for multiple UEs correspond to the same PRACH resource (i.e. same SSB)), or the second synchronization signal block is different from the first synchronization block (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong, Mundarath and Liang to have the feature of “wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam” as taught by Jiang. The suggestion/motivation would have been to improve the coverage using multibeam random access (Jiang Page:4).

Regarding claims 12 and 28, Rastegardoost in view of Xiong, Mundarath, Liang and Jiang discloses the methods, the UE and the base station as explained above for Claim 1. Liang further discloses transmitting, based at least in part on receiving the random access preamble on the first receive beam, a first random access response message to the UE on a first transmit beam corresponding to the first synchronization signal block; and transmitting, based at least in part on receiving the random access preamble on the second receive beam, a second random access response message to the second UE on a second transmit beam corresponding to the second synchronization signal block (Liang Page:4 Fig.1 Section:B The base station transmits RAR in response to receiving PRACH preamble from the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong, Mundarath and Jiang to have the feature of “transmitting, based at least in part on receiving the random access preamble on the first receive beam, a first random access response message to the UE on a first transmit beam corresponding to the first synchronization signal block; and transmitting, based at least in part on receiving the random access preamble on the second receive beam, a second random access response message to the second UE on a second transmit beam corresponding to the second synchronization signal block” as taught by Liang. The suggestion/motivation would have been to alleviate the access congestion (Liang Abstract).
Jiang further discloses wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam (Jiang Page:6 Lines:41-43 The best DL beams for multiple UEs correspond to the same PRACH resource (i.e. same SSB)), or the second synchronization signal block is different from the first synchronization block (Not given patentable weight due to non-selective option in the claim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong and Mundarath and Liang to have the feature of “wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam, or the second synchronization signal block is different from the first synchronization block” as taught by Jiang. The suggestion/motivation would have been to improve the coverage using multibeam random access (Jiang Page:4).

Regarding claims 13 and 29, Rastegardoost in view of Xiong, Mundarath, Liang and Jiang discloses the methods, the UE and the base station as explained above for Claim 1. Liang further discloses determining a potential beam collision based at least in part on the first random access response message and the second random access response message (Liang Page:4 Section:B The base station detects collision for preambles/PRACH resources (i.e. beams)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong and Mundarath and Jiang to have the feature of “determining a potential beam collision based at least in part on the first random access response message and the second random access response message” as taught by Liang. The suggestion/motivation would have been to alleviate the access congestion (Liang Abstract).
Jiang further discloses transmitting, based at least in part on determining the beam collision, a message to the second UE that is configured to prevent the second UE from decoding the first random access response message, wherein the message is transmitted to the second UE concurrent with the transmission of the first random access response message to the UE (Jiang Page:5 Line:15,Page:6 Lines:14-17 The scrambling control information (i.e. message) is sent with the RAR to the UE in case of multiple beams).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong, Mundarath and Liang to have the feature of “transmitting, based at least in part on determining the beam collision, a message to the second UE that is configured to prevent the second UE from decoding the first random access response message, wherein the message is transmitted to the second UE concurrent with the transmission of the first random access response message to the UE” as taught by Jiang. The suggestion/motivation would have been to improve the coverage using multibeam random access (Jiang Page:4).



Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Xiong, Mundarath, Liang, Jiang and further in view of ASKAR et al. (US 2021/0051660 Al, hereinafter “Askar”).	

Regarding claims 14 and 30, Rastegardoost in view of Xiong, Mundarath, Liang and Jiang discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost in view of Xiong, Mundarath, Liang and Jiang does not explicitly disclose identifying the UE and the second UE based at least in part on a spatial separation of the first receive beam and the second receive beam.
However, Askar from a similar field of invention discloses identifying the UE and the second UE based at least in part on a spatial separation of the first receive beam and the second receive beam (Askar Fig.25 Para[0295] The base station discriminates the uplink timeslots of the UEs on the basis of the spatial links (i.e. receive beams)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rastegardoost, Xiong, Mundarath, Liang and Jiang to have the feature of “identifying the UE and the second UE based at least in part on a spatial separation of the first receive beam and the second receive beam” as taught by Askar. The suggestion/motivation would have been to improve the efficiency using the available resources (Askar Para[0016]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).





Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	Foreign Application Publication No. WO2021256782 (Discloses PRACH configuration sent for preambles, SSBs per RO, etc.).
2.	U.S. Patent Application Publication No. 2022/0287058 to Bae (Fig.5 and associated paragraphs and paragraph:84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415